It is ORDERED that the motion for counsel fees and costs (M-868) is denied without prejudice to plaintiff-movant making the application to the trial court for fees and costs for work performed before the Supreme Court, and the trial court is hereby authorized to make the determination and award. For purposes of that determination, the trial court is directed to deem defendant-respondent as the prevailing party before the Supreme Court; and it is further
ORDERED that the miscellaneous motion to vacate the Appellate Division's award of fees to defendant (M-869) is denied. Jurisdiction is not retained.